Reasons for Allowance
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The Information Disclosure Statement (IDS) filed 1/14/20 has been entered.

3.	The Terminal Disclaimer filed 7/22/21 has been entered.

4.	An examiner’s amendment to the record appears below.  This was made to incorporate the additional necessary features into the independent claims to distinguish over the prior art of record.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brian Tufte on 7/22/21.
				

Please amend the claims as follows:
1.	(currently amended) A building energy management system for controlling one or more building control units, where each building control unit includes a number of points, the building energy management system comprising:
a user interface including a display; 
	a memory for storing binding information used in binding each of the points of the one or more building control units to the building energy management system;
	a controller operatively coupled to the user interface, the memory, and the one or more building control units, the controller is configured to:
display a schematic representation of at least one of the building control units on the display, the schematic representation of the at least one building control unit including one or more points that are bound to the at least one 
display a points list in a list format that includes at least some of the points that are bound to one or more of the building control units, wherein the points list includes a plurality of columns, including a point name column and one or more of a point value column, a point status column and a point log column; 
allow a user to select a filter via the user interface that when selected removes all points from the displayed points list except for those that meet one or more filter requirements of the filter;
allow a user to associate one or more points with a first favorite set of points; and
allow the user to subsequently select the first favorite set of points for display, and in response, display the one or more points associated with the first favorite set of points.

	2.	(original) The building energy management system of claim 1, wherein the filter includes an alarm filter that when selected removes all points from the displayed points list except for those that are under an alarm condition.

3.	(original) The building energy management system of claim 1, wherein the filter includes an override filter that when selected removes all points from the displayed points list except for those that are under a manual override.

4.	(currently amended) The building energy management system of claim 1, wherein the controller is further configured to allow the user to name the first favorite set of points with a user designated name 



the controller is further configured to:
allow the user to associate one or more points with a second favorite set of points; and
allow the user to subsequently select the second favorite set of points for display, and in response, display the one or more points associated with the second favorite set of points 

6.	(currently amended) The building energy management system of claim 1, wherein the controller is configured to allow [[a]] the user to select two or more points from the displayed points list that are under an alarm condition and batch acknowledge the alarm conditions.

7.	(currently amended) The building energy management system of claim 1, wherein the controller is configured to allow [[a]] the user to select two or more points from the displayed points list and to batch set the selected two or more points to a manually input value.

8.	(currently amended) The building energy management system of claim 1, wherein the points list includes a first points list region and a second points list region, wherein the first points list region lists those points that have a numerical writable value and the second points list region includes those points that have a Boolean writable value 

9.	(currently amended) The building energy management system of claim 1, wherein the controller is further configured to:
allow the user to enter via the user interface a search query; 
identify points that are bound to one or more of the building control units that match the search query; and
display in the points list only those points that match the search query 

10.	(currently amended) The building energy management system of claim 9, wherein the points list includes the point name column and [[a]] the point status column, wherein the point status column indicates if the corresponding point is currently under an alarm condition or not.

11.	(original) The building energy management system of claim 1, wherein the one or more building control units comprises an HVAC unit.

12.	(original) The building energy management system of claim 11, wherein the one or more building control units comprises an air handling unit (AHU).

13.	(original) The building energy management system of claim 1, wherein the controller is configured to execute code to display in a browser application program the schematic representation of at least one of the building control units and the points list.

14.	(original) The building energy management system of claim 1, wherein the points list is displayed in response to a selection of a point view menu option in a drop-down menu.

15.	(currently amended) A method for controlling one or more building control units, where each building control unit includes a number of points, comprising:
displaying a schematic representation of at least one of the building control units on a display, the schematic representation of the at least one building control unit including one or more points that are bound to the at least one building control unit;
displaying a points list in a list format that includes at least one at least one 
allowing a user to select a filter that when selected removes all points from the displayed points list except for those that meet one or more filter requirements of the filter; and
allowing the user to associate one or more of the points that are bound to at least one of the building control units with a favorite set of points, and in response to a subsequent selection by the user of the favorite set of points for display, displaying the one or more points that are associated with the favorite set of points.

16.	(original) The method of claim 15, further comprising displaying a menu concurrently with the schematic representation on the display, wherein the points list is displayed in response to a user selection of a point view menu option of the menu.

17.	(original) The method of claim 15, wherein the filter includes an alarm filter that when selected removes all points from the displayed points list except for those that are under an alarm condition.

18.	(original) The method of claim 15, wherein the filter includes an override filter that when selected removes all points from the displayed points list except for those that are under a manual override.

19.	(currently amended) A building energy management system for controlling one or more building control units, where each building control unit includes a number of points, the building energy management system comprising:
a user interface including a display; 
	a memory for storing binding information used in binding each of the points of the one or more building control units to the building energy management system;
	a controller operatively coupled to the user interface, the memory, and the one or more building control units, the controller is configured to:
display a schematic representation of at least one of the building control units on the display, the schematic representation of the at least one building control unit including one or more points that are bound to the at least one building control unit in accordance with the binding information stored in the memory;
the user interface including a menu concurrently displayed with the schematic representation on the display;
display a points list in response to a user selection of a point view menu option of the menu, the point list displayed in a list format that includes at least some of the points that are bound to one or more of the building control units, wherein the points list includes a plurality of columns, including a point name column and one or more of a point value column and a point status column; 
allow a user to select a filter via the user interface that when selected removes all points from the displayed points list except for those that meet one or more filter criteria 
allow the user to associate one or more of the points that are bound to one or more of the building control units with a favorite set of points, and in response to a subsequent selection by the user of the favorite set of points for display, displaying the one or more points that are associated with the favorite set of points.

20.	(original) The building energy management system of claim 19, wherein the filter includes an alarm filter that when selected removes all points from the displayed points list except for those that are under an alarm condition.

5.	The following is an examiner’s statement of reasons for allowance: The Examiner’s amendment and Terminal Disclaimer place the application into condition for allowance.  The Examiner’s amendment incorporates into the independent claims the necessary features that a) the plurality of columns includes a point name column and also one or more of a point value column, a point status column and a point log column; and b) that the controller is configured to allow a user to associate one or more points with a first favorite set of points, and allow the user to subsequently select the first favorite set of points for display, and in response, display the one or more points associated with the first favorite set of points.  These features combined with the other features of the building energy management system which include displaying the schematic representation of the building control unit, and in response to a user request on the interface, generating a points list for points bound to the building control unit displayed in the schematic and generating the points list in a list format to display on the display, in which the generated points list includes a plurality of columns, including a point name column and one or more of a point value column, a point status column and point log column, such that the controller is configured to allow a user to select a filter via the user interface that when selected removes all points from the displayed points list except for those that meet one or more filter requirements of the filter, and such that the controller is configured to allow a user to associate one or more points with a first favorite set of points; and allow the user to subsequently select the first favorite set of points for display, and in response, display the one or more points associated with the first favorite set of points— distinguish over the prior art of record. The prior art does show interfaces for managing or viewing building control systems. Ray et al come close by showing graphical control elements for building management systems in which “scenes” may be saved as favorites for later viewing. Nevertheless, this is different from the favorites ability of the present invention in which selected points bound to the building control unit are associated to a favorite set, and in which the points are generated in a list format including a plurality of columns that includes a point name column as well as one of a point value, point status, and point log column. Sentz et al may show an interface to control HVAC systems, and other prior art may show schematics or floor plans, but these still do not show the features of the present invention as now recited in the amended claims. Joseph et al may have some features of the present invention especially if combined with other prior art; however, Joseph et al shares the same assignee as the present application and a 103 rejection would be moot under U.S.C. 103(c).  Independent claims (1 – apparatus, 15 – method, 19 - apparatus) as amended are not set forth in the prior art of record.  
It is noted that the two results in the Interference Search were the present published application (i.e. this same application) and the allowed parent application (S.N. 15/979345) to this application.  There would have been a double patenting issue with regard to the allowed parent application; however, the Terminal Disclaimer renders this issue moot.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN P SAX/Primary Examiner, Art Unit 2174